Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-21-1995

Patel v Sun Company, Inc.
Precedential or Non-Precedential:

Docket 94-2092




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Patel v Sun Company, Inc." (1995). 1995 Decisions. Paper 230.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/230


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                     _____________________

                          No. 94-2092
                     _____________________

Prakash H. Patel and Shobha P. Patel, h/w,

Appellants,

                                  v.

          Sun Company, Inc. and Lancaster Associates.

                     _____________________

         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                      (D.C. No. 94-cv-4318)
                      _____________________

                    Argued February 3, 1995

       Before: SCIRICA, ROTH, and SAROKIN, Circuit Judges

               (Opinion   Filed       August 21, 1995)

                     ______________________



Dimitri G. Daskal, Esquire (Argued)
The Daskal Law Group
700 13th St., N.W., Suite 950
Washington, DC 20005

Edward T. Rostick, Esquire
Williams & Scheetz
935 Second Street Pike
Richboro, PA    18954

          Attorneys for Appellants

James M. Brogan, Esquire (Argued)
Christopher W. Wasson, Esq.
Piper & Marbury
18th & Arch Streets
3400 Two Logan Square


                                  1
Philadelphia, PA 19103

          Attorneys for Appellee Sun Company, Inc.

John F. Fox, Jr., Esquire (Argued)
Law Offices of John F. Fox, Jr.
1420 Walnut St., Suite 1100
Philadelphia, PA 19102

          Attorney for Appellee Lancaster Associates

                                     ____________________

                                      OPINION OF THE COURT
                                     _____________________



ROTH, Circuit Judge:

          This appeal represents the latest chapter in plaintiffs' ongoing

obtain injunctive relief under the Petroleum Marketing Practices Act ("PMPA"

2801 et seq.   Specifically, plaintiffs, operators of a service station, have

preliminary injunction to prevent defendants from refusing to renew plainti

and from evicting them from the franchise location, which plaintiffs have oc

1978.   Plaintiffs' initial request for injunctive relief was denied on the g

event required to trigger the enforcement provisions of the PMPA, terminatio

nonrenewal of a franchise, had not yet occurred.     Now that the required nonr

clearly occurred, the question presented by this appeal is whether injunctiv

still an available remedy for these plaintiffs against these defendants.

                                              I.

          Defendant Sun Company, Inc., ("Sun") is a refiner and marketer of

In 1978, plaintiffs Prakash and Shobha Patel, husband and wife, entered into

franchise relationship with Sun for the operation of a Sunoco service stati

time of this original agreement, Sun owned the real estate on which the serv
was located.   This parcel also contained an office building with a parking l



                                2
            In December 1987, Sun sold the entire parcel of land to defendant

Associates ("Lancaster").0   Lancaster leased the service station back to Sun

September 30, 1994, and granted Sun the right to sublease it.    Sun then offe

sublease the service station to the Patels for a period of three years.    The

agreement specifically stated that Sun's right to grant possession of the pr

be subject to an underlying lease which would expire on September 30, 1994.

agreement also clearly stated that the underlying lease "might expire or non

expiration of the initial term or any renewal option thereof."

            On May 17, 1988, before the sublease agreement had been signed, th

suit in the Eastern District of Pennsylvania, alleging that Sun and Lancast

the PMPA.    The Patels claimed that the PMPA entitled them to a right of firs

before the franchise location could be sold and that Sun had failed to grant

right or to offer to sell the property to them.0   Accordingly, the Patels as

they were entitled to injunctive relief and money damages under the PMPA.       O

1988, the Patels signed the sublease with Sun.0

            In October 1988, the district court denied the Patels' motion for

injunction, holding that the statutory precondition for injunctive relief, n

the franchise, had not yet occurred.    Patel v. Sun Ref. & Mktg. Co., No. 88

at 1-2 (E.D. Pa. Oct. 14, 1988) ("Patel I").   On motion for reconsideration,
affirmed its holding but invited the Patels to recast their complaint as one



0
  Lancaster is neither a refiner nor a distributor of motor fuels. Additiona
is not a subsidiary of, nor does it have any other relationship with, Sun be
purchase of the real estate here in question.
0
  The parties dispute whether Sun offered to sell the service station premise
Patels before selling to Lancaster. The district court did note during the
proceedings that: "The franchisor has sold the premises without first offer
franchisees a chance to purchase." Patel v. Sun Ref. & Mktg, 710 F. Supp.
1989) ("Patel II").
0
  The Patels assert that they signed this renewal, with its notice of the lea
because they had no choice. Supplemental Appendix at 132.


                                 2
declaratory judgment.     Patel v. Sun Ref. & Mktg. Co., 710 F. Supp. 1023, 102

1989) ("Patel II").

              Although the Patels amended their complaint, the district court

their request for relief under the PMPA on the ground that the triggering ac

under the statute, nonrenewal of the franchise, had not yet occurred. Patel

Mktg. Co., 1992 WL 25737, at *2 (E.D. Pa. 1992) ("Patel III").      The Patels

this order.

          Meanwhile, in December 1991, the Patels and Sun executed another s

extending the term to August 20, 1994. This new sublease, like its predecess

stated that Sun's right to grant possession of the premises was subject to

lease with Lancaster, which would expire on September 30, 1994.

          On April 28, 1994, 120 days before the expiration of the sublease,

the Patels that their franchise and sublease would not be renewed due to th

Sun's underlying lease with Lancaster.     The underlying lease between Sun and

expired on September 30, 1994.

          After receiving notice from Sun that their franchise would not be

Patels in July 1994 commenced the instant action in district court, again al

the nonrenewal of their franchise was improper under the PMPA because Sun ha

the Patels a right of first refusal before the sale to Lancaster, nor had i
sell the property to the Patels.      In deciding the Patels' motion for a preli

injunction, the district court found that, because Sun's sale of the premise

did not constitute a termination or nonrenewal of the franchise, the Patels'

the PMPA were not triggered at that time.      Patel v. Sun Co., 866 F. Supp. 8

Pa. 1994) ("Patel IV").    The court further held that Sun's loss of the right

possession of the premises due to the expiration of its underlying lease wi
was a valid reason for nonrenewal under the PMPA and that, therefore, no ser

existed regarding the merits of the Patels' PMPA claim.     Id. at 873-74.   Ac


                                  3
Patels' motion for a preliminary injunction was denied.    The Patels appealed

granted a stay pending appeal.

                                              II.

             The PMPA regulates the relationship between motor fuel distribut

principally oil refiners, and their franchisees, principally retail gas stat

Prior to the passage of the PMPA, evidence suggested that "distributors had

threat of termination or nonrenewal to compel franchisees to comply with the

marketing policies . . . [and] to gain an unfair advantage in contract dispu

v. Amoco Oil Co., 830 F.2d 476, 478 (3d Cir. 1987) (in banc) (citing S. Rep.

Cong., 2d Sess. 17-19, 1978 U.S.C.C.A.N. 873, 875-77) ("Senate Report").

passing the PMPA, Congress sought to "protect a franchisee's 'reasonable exp

continuing the franchise relationship while at the same time insuring that d

have 'adequate flexibility . . . to respond to changing market conditions an

preferences.'"   Id. (quoting Senate Report at 19, 1978 U.S.C.C.A.N. at 877)

          In order to effectuate these purposes, the PMPA prohibits distribu

terminating or nonrenewing franchises, unless the termination or nonrenewal

one of the enumerated grounds set forth in the statute.    15 U.S.C. § 2802.

enumerated exceptions involve franchisee misconduct, which is not alleged in

See, e.g., § 2802(b)(2)(C) (termination based upon franchisee's failure to p
under the franchise agreement); §2802(b)(3)(B) (nonrenewal based upon "bona

complaints" about franchisee's operations); § 2802(b)(3)(C) (nonrenewal base

franchisee's failure to operate property "in a clean, safe, and healthful ma

          In addition to the exceptions for franchisee misconduct, the PMPA

authorizes nonrenewal for a limited set of business reasons, two of which ar

the instant appeal.   First, a distributor may fail to renew a franchise agre
distributor decides to sell the premises "in good faith and in the normal c

business."   §2802(b)(D)(i)(III).    In such a case, however, the distributor m


                                 4
have offered to sell the premises to the franchisee, § 2802(b)(D)(iii)(I), o

the franchisee a right of first refusal of the purchaser's offer, § 2802(b)

Second, a distributor may fail to renew a franchise agreement upon the "occu

event which is relevant to the franchise relationship and as a result of whi

nonrenewal of the franchise is reasonable."    § 2802(b)(2)(C).   One "relevant

recognized in the statute is the franchisor's loss of its "right to grant po

the leased marketing premises through expiration of an underlying lease."     §

          Section 2805(a) of the statute creates a civil cause of action fo

against franchisors for violations of the statute.     In these civil actions,

free to exercise "such equitable relief . . . necessary to remedy the effect

violation.   § 2805(b)(1).    This equitable relief includes, but is not limit

preliminary injunctions.     Id. Section 2805(d) also provides for an award of

exemplary damages and of attorney and expert witness fees to a franchisee wh

a civil action against a franchisor. Section 2805(e) then provides an excep

award of injunctive relief in that the court may not compel a continuation o

franchise if the franchisor has demonstrated to the court that the nonrenewa

franchise was caused by the decision of the franchisor, made in good faith

normal course of business, to convert, alter, or sell the premises or to wit

marketing fuel oil in that geographic market area.

                                                III.
             We review the district court's conclusions of law in a plenary f

findings of fact under a clearly erroneous standard, and its decision to gra




0
 In 1994, Congress amended the "loss of underlying lease" exception by requi
franchisor to offer to assign to the franchisee "any option to extend the un
or option to purchase the marketing premises that is held by the franchisor.
103-371, 103d Cong., 2d Sess., 108 Stat. 3484-85. That amendment is not app
present case.


                                  5
injunction for abuse of discretion.     Johnson & Johnson-Merck Consumer Pharm

Rhone-Poulenc Rorer Pharmaceuticals, 19 F.3d 125 (3d Cir. 1994).

                                                 A.

          We begin our analysis of the instant appeal with plaintiffs' reque

injunction against Lancaster.   Plaintiffs' cause of action against both defe

of § 2805(a) of the PMPA which reads, in relevant part:

     If a franchisor fails to comply with the requirements of section 2802
     this title, the franchisee may maintain a civil action against such fr

§ 2805(a) (emphasis added). In the PMPA, "franchisor" is defined as:
     a refiner or distributor . . . who authorizes or permits, under a fran
     retailer or distributor to use a trademark in connection with the sale,
     consignment, or distribution of motor fuel.

§ 2801(3).    Thus, the application of the PMPA is limited to causes of action

between franchisees and franchisors engaged in the petroleum marketing fiel

from the facts presented in this case, however, that Lancaster is not a refi

distributor of motor fuel, and therefore falls outside the literal scope of

For this reason, the Patels cannot obtain relief against Lancaster under the

          Plaintiffs maintain, however, that Lancaster, as the purchaser of

should be "charged with notice of Sun's obligations under [the] PMPA" and sh

"title subject to those obligations."    Complaint, ¶24.   We find this argumen
unpersuasive.   Plaintiffs fail to indicate any evidence, either in the text

in its legislative history, that the PMPA was meant to apply beyond the fran

franchisor relationship.   Cf. Barnes v. Gulf Oil Corp. 824 F.2d 300, 303-04

1987) (permitting individuals or small companies to qualify as "franchisors"

large refiners and distributors to terminate their relationship with a franc

assigning the remainder of the franchise term to small enterprises with limi

resources).   Moreover, it would seem beyond any legal or practical ability o
license the Patels to use the Sun trademarks or to provide the Patels with p



                                 6
products for retail sale.   Therefore, because the language of the statute is

we find no reason to apply the PMPA to Lancaster.0

                                             B.

          Our analysis turns next to the Patels' request for an injunction a

The criteria that courts are to consider in determining whether to grant a p

injunction under the PMPA are set out in § 2805(b)(2) of the act, which read

part:


     [T]he court shall grant a preliminary injunction if--

     (A) the franchisee shows--

       (i) the franchise of which he is a party has been terminated or the
     relationship of which he is a party has not been renewed, and

       (ii) there exist sufficiently serious questions going to the merits t
     such questions a fair ground for litigation; and

     (B) the court determines that, on balance, the hardships imposed upon
     franchisor by the issuance of such preliminary injunctive relief will b
     than the hardship which would be imposed upon such franchisee if such
     preliminary injunctive relief were not granted.

§ 2805(b)(2).

          In denying the Patels' motion for a preliminary injunction, the di
determined that no sufficiently serious questions regarding the merits exist

a balancing of the hardships.   In reaching this conclusion, the district cou

part on the judgment that "[w]hen Sun sold the station to Lancaster it did n

or fail to renew the Patels' franchise relationship."   Patel IV, 866 F. Sup


0
  The dissent argues in Part V that Lancaster took title to the real property
Sun's obligations as a franchisor under the PMPA and thereby is subject to t
responsibilities with respect to the property as was Sun. For the reasons s
court in Barnes, however, we cannot agree that a petroleum refiner/distribu
able to pass on all or part of its obligations under the PMPA to a third par
not qualify as a franchisor under the PMPA.
0
  This conclusion echoes the conclusion reached earlier in Patel I, Patel II,
III. In those cases, the determination that the sale of the property did no


                                  7
            Our determination to deny the Patels' motion for a preliminary inj

against Sun is not, however, based upon this conclusion.    It is based on § 2

bars an injunction that would require a franchisor to continue a franchise i

which the franchisor, in good faith and in the normal course of business, ha

sell.0    In other words, if a franchisor does not want to take over a franchi

to transfer it to another dealer, but simply for business reasons wants to c

retail operations in a certain location, the PMPA will not enjoin a franchi

so provided the decision is made in good faith and in accordance with the re

§ 2804.

            If the franchisor does attempt to close down the franchise locatio

meeting the requirements of § 2802, however, it may be liable in damages to

franchisee.    Although § 2805(e) does not permit a permanent injunction maint

franchise under these circumstances, it does provide for the franchisee to r

damages and reasonable attorney and expert witness fees if, for instance, th

has failed to offer to sell the premises to the franchisee prior to a sale t

party.

            Because the record here demonstrates that Sun did not take over th

order to operate it for its own account or to lease it to a new tenant, see

2802(b)(2)(E), we conclude that the district court could not enter a permane
requiring Sun to continue the Patel's franchise at its present location.    In



termination or nonrenewal of the Patels' franchise led the court to find tha
rights under the PMPA had not yet been triggered.
           Unlike the court in these earlier decisions, we are not confident
sale of the station to Lancaster did not constitute an action sufficient to
Patels' rights under the statute. It is important to note, however, that th
have appealed the decisions in Patel II and Patel III, but chose not to. A
this Court must decide the instant appeal in light of the parties' current
0
  The dissent, citing the legislative history, argues that §2805(e) applies o
permanent, not to preliminary, injunctions. The language of the statute does
make that distinction.


                                  8
provisions of § 2805(e), we find that the denial of the injunction by the d

was not erroneous.

          Clearly, one cannot help but feel some sympathy for the Patels.   A

their initial attempt to obtain injunctive relief, they were sent away and t

such relief when their franchise was not renewed.   Now, having returned to c

occurrence of the nonrenewal, they are told that they are not eligible for i

relief.   The Patels still have, however, the opportunity to present to the d

their contention that the nonrenewal of their franchise violates § 2802 beca

given for nonrenewal, the expiration of the underlying lease, was a conditio

the franchisor when it sold the property without offering the franchisee an

purchase it. Even if injunctive relief is no longer available to the Patels,

provide for awards of damages and fees to a franchisee who is successful in

against a franchisor.   15 U.S.C. § 2805(d) and (e).0

          Additionally, we note that the language of the statute may have c

Patel's situation.   If there is a gap in the provisions of the PMPA, it shou

corrected by Congress if Congress decides that this gap could undermine its

passing the PMPA.    This decision, however, belongs with Congress and not wi

                                                  IV.

          In conclusion, we will affirm the district court's denial of the P
for a preliminary injunction against Sun and Lancaster.   The Patels, however

0
          The dissent states that "[t]he majority holds that the franchisor
to offer to sell to the franchisee can be avoided simply by postponing the n
termination of the franchise to a time subsequent to the title closing." Di
1; see also id. at 13 ("The majority opinion, however, holding that a sale-
followed by expiration of an underlying lease makes nonrenewal reasonable, a
franchisors to completely dispense with the bona fide offer requirement.").
hold. Instead, we hold that a franchisor that fails to offer the property t
franchisee before selling to another is liable to the franchisee for damages
be enjoined from the sale, provided the transaction is made in good faith an
normal course of business, with the requisite notice.



                                 9
the opportunity to seek damages under the PMPA.   Accordingly, we will reman

to the district court for further proceedings consistent with this opinion.




                               10
Patel v. Sun, No. 94-2092



SAROKIN, Circuit Judge, dissenting:

          I respectfully dissent because I believe that the majority opinion

franchisors to circumvent one of the most fundamental protections afforded b

franchisees under the PMPA -- namely the right to purchase the franchise pr

franchisor elects to sell.   The majority holds that the franchisor's obliga

to sell to the franchisee can be avoided simply by postponing the nonrenewal

termination of the franchise to a time subsequent to the title closing.

          While the statute does permit the franchisor to sell its premises

economic reasons, it grants an important corollary right to the franchisee t

investment in the premises by affording it an opportunity to purchase the pr

sale will result in the termination or nonrenewal of the franchise.   At a m
unique circumstances presented here establish fair grounds for litigation an

the issuance of a preliminary injunction.   Accordingly, I would reverse the

remand for entry of injunctive relief.


                                             I.

          In addition to the facts set forth in the majority opinion, the fo
significant.




                                11
          At the time that Lancaster purchased the parcel of land from Sun i

1987, plaintiffs allege that pursuant to the purchase and sale agreement, S

Lancaster for any PMPA claims arising out of the transaction.    Although plai

not supplied the court with this agreement, the parties acknowledged the exi

indemnification clause at oral argument before the district court.    Suppleme

("S.A.") at 16, 148-50.

          After purchase, Lancaster leased the franchise location back to Su

years, through September 30, 1994, and granted Sun the right to sublease the

According to the testimony of its general partner, it was Lancaster's expec

time of purchase that upon the expiration of the lease-back in 1994, Sun wo

underground fuel tanks, clean the soil, and "put the property back into its

condition without any oil tanks or environmental problems."     S.A. at 151. T

December 1987 plaintiffs' ability to continue in business at the franchise l

due to expire no later than September 1994.

          After completing the sale and taking the lease-back from Lancaster

a three-year sublease to plaintiffs. Recognizing that Sun's sale to Lancast

a threat to the continuation of their franchise, plaintiffs immediately brou

district court in May 1988, alleging that Sun and Lancaster had violated th

after filing suit did plaintiffs sign the sublease.

          An "Amendment and Ratification" to the sublease stated:
          UNDERLYING LEASE
          Company's right to grant possession of the Premises to Dealer is s
          underlying lease which contains an initial term of Six years; Nine
          Seven Days (6Years, 9Months & 7Days) years, [sic] from 12/23/87 t
          NO RENEWALS which lease might expire or nonrenew at the expiration
          initial term or any renewal option thereof.

S.A. at 220.   It was thus evident to the Patels that any opportunity they ha

the premises from Sun and thereby continue their franchise operation would b

lost upon termination of Lancaster's lease to Sun.    When asked at a hearing




                                12
litigation whether he executed the 1988 sublease, Mr. Patel replied, "Yes, I

choice."   S.A. at 132.

           After the district court rejected the plaintiff's request for an i

Patel I and then again on motion for reconsideration in Patel II, plaintiffs

complaint to seek a declaratory judgment at the invitation of the court. The

repeated its conviction that "the PMPA does give to the franchisee the right

refusal in the event of the franchisor's non-renewal," but dismissed the co

nonrenewal had not yet occurred.      Patel v. Sun Refining and Marketing Co.,

at *1 (E.D.Pa. 1992)("Patel III"). The district court made clear that "[i]f

occurs, plaintiffs will have the protection of the PMPA at their disposal."

Plaintiffs did not appeal.

           Nonrenewal, identified by the district court in 1988, 1989, and 19

qua non of a PMPA claim for relief, has now occurred.     In Spring 1994, Sun n

plaintiffs that their franchise and sublease would not be renewed because o

expiration of Sun's lease-back with Lancaster.     Plaintiffs promptly commence

arguing that their PMPA claims were now ripe and, as they have maintained si

the 1987 sale between Sun and Lancaster could not extinguish or reduce their

the Act.

           The district court denied plaintiffs' motion for a preliminary inj
relying on the earlier ruling that Sun's sale of the premises did not "trigg

plaintiffs' rights under the Act, but ignoring the corollary that upon nonre

rights would attach.   Patel v. Sun Co., 866 F.Supp. 871, 872 (E.D.Pa. 1994)

           Thus, when plaintiffs first sought injunctive relief, it was denie

grounds that notwithstanding the sale, their franchise remained in effect.

assured, however, that if and when the franchise was adversely affected, the

would be protected.    But injunctive relief was likewise denied when nonrenew
occurred, on the grounds that it was not the sale but rather the expiration



                                 13
back which resulted in the nonrenewal.   In essence, the district court told

1988 that their claims were too early and in 1994 that their claims were to


                                             II.

          The PMPA regulates the relationship between motor fuel distributor

franchisees.   A principal reason for Congress' passage of the PMPA was to pr

franchisees from having their businesses subject to termination at the hands

unscrupulous franchisors.    As noted by the majority, evidence at Congression

the PMPA "indicated that distributors had been using the threat of terminati

nonrenewal to compel franchisees to comply with the distributor's marketing

[and] to gain an unfair advantage in contract disputes." Slatky v. Amoco Oil

476, 478 (3d Cir. 1987)(in banc)(citing S.Rep. No. 731, 95th Cong., 2d Sess.

U.S.C.C.A.N. 873, 875-77) ("Senate Report").   In response to such evidence,

passed the PMPA to prevent large petroleum companies from exploiting franchi

O'Shea v. Amoco Oil Co., 886 F.2d 584, 587-88 (3d Cir. 1989); see also Sun R

Marketing Co. v. Rago, 741 F.2d 670, 673 (3d Cir. 1984)("major thrust" of P

protect franchisees from arbitrary or unfair termination"); Barnes v. Gulf

F.2d 300, 304-05 (4th Cir. 1987)(PMPA's "principal concern" is "protection

franchisees"); Khorenian v. Union Oil Co., 761 F.2d 533, 535 (9th Cir. 1985
construed liberally to achieve legislative goal of protecting franchisees);

Mobil Oil Corp., 864 F.2d 981, 982 (2d Cir. 1989)(PMPA directed at "the Dav

Goliath aspect of the relationship between the small retailer franchisee an

petroleum company franchisor").

          The statute achieves this purpose by enacting the general rule tha

distributor may terminate or fail to renew a franchise, except for enumerate

upon adequate notice. §2802(a).    Most exceptions involve franchisee miscond
not an issue in this case.    See §2802(b)(2)(A)&(B), (b)(3)(B)&(C).   To enfor



                                  14
rule against termination or nonrenewal, the Act establishes a private right

a franchisee whose franchise has been terminated or not renewed. This court

the Act as creating "a presumption that any termination of a franchise is un

Rago, 741 F.2d at 672.

           As stated by the majority, nonrenewal of a lease by a franchisor

by the PMPA for a limited number of business decisions, two of which are at

First, a distributor may fail to renew the franchise agreement of a franchis

property from the distributor if "in good faith and in the normal course of

distributor decides to sell the premises, provided the distributor first off

property for sale to the franchisee.    §2802(b)(3)(D).

          Second, the PMPA permits a distributor to nonrenew the agreement u

"occurrence of an event which is relevant to the franchise relationship and

which . . . nonrenewal of the franchise is reasonable."   §2802(b)(2)(C).   On

event" which, by the statute's own definition renders nonrenewal reasonable,

of the franchisor's "right to grant possession of the leased marketing premi

expiration of an underlying lease."    §2802(c)(4).0


                                             III.

          I begin my analysis with the Patels' request for an injunction aga
enforcement provisions of the PMPA grant the district court broad powers to

effects of a franchisor's failure to comply with the Act, including the auth

interim equitable relief.   §2805(b)(1).   Under the relaxed standard for a pr

injunction, an aggrieved franchisee must show (1) a franchise has been term

renewed; (2) there are sufficiently serious questions going to the merits to


0
 In 1994 Congress amended the "loss of underlying lease" exception by requir
franchisor to offer to assign to the franchisee "any option to extend the un
or option to purchase the marketing premises that is held by the franchisor.
371, 103rd Cong., 2nd Sess., 108 Stat. 3484-85.


                                15
questions a fair ground for litigation; and (3) the balance of hardships tip

the franchisee. §2805(b)(2).     The second prong establishes a lower standard

traditional requirement that a moving party demonstrate a substantial likeli

success on the merits.     Rago, 741 F.2d at 672.   In this case, the district

determined that plaintiffs could not satisfy the second prong and denied re

866 F.Supp. at 873.
          A.           Termination or nonrenewal of the franchise

          Plaintiffs and Sun are indisputably franchisees and franchisor res

defined by the PMPA.    §§2801(2),(3). Unlike in the previous case, the franc

non-renewed, and the first prong is satisfied.
          B.        Sufficiently serious questions going to the merits to m
          questions a fair ground for litigation

          Sun maintains that it did not violate the general prohibition on
because (1) the 1987 sale of the premises to Lancaster did not terminate or

franchise, and thus its duty to offer plaintiffs the premises under §2802(b)

arise; and (2) the expiration of its underlying lease with Lancaster in 199

"relevant event" under §2802(c)(4), necessarily making nonrenewal reasonable

§2802(b)(C).    The district court agreed.

          The question before us is whether the exception to the prohibition

invoked by defendants creates fair grounds for litigation, because of the se

these events.
          1. The "sale" exception

          A franchisor may nonrenew a franchise based on its sale of the fra

location, provided the franchisor first makes a bona fide offer to sell to t

§2802(b)(3)(D).   See Slatky, supra.    The parties dispute whether Sun offere

the premises before selling them to Lancaster.

          However, in the previous action, the district court commented that

the premises, without first offering plaintiff-franchisees a chance to purch


                                  16
II, 710 F.Supp. at 1023.   See also Patel III, 1992 WL 25737 at *1 ("Sun . .

premises to defendant Lancaster Associates without first offering to plainti

opportunity to purchase the land").   Here, the district court stated that th

sued "based on the prior failure of Sun to offer the property to them for sa

them a right of first refusal when Sun sold the property to Lancaster in 198

866 F.Supp. at 873, but ultimately it made no explicit finding as to whether

a bona fide offer to plaintiffs before selling to Lancaster.

          If Sun did make a bona fide offer, then defendants should be entit

the "sale exception" to the general prohibition on nonrenewal, provided the

of that exception are also met; if Sun made no offer, then defendants may no

1994 nonrenewal on this basis.
          2. The "relevant event" exception

          A franchisor may end a franchise if an event relevant to the franc

relationship occurs which makes termination or nonrenewal "reasonable."    §28

This exception (which I will refer to as the "relevant event" exception) doe

on the franchisor providing the franchisee a right of first refusal.     A dif

of the Act provides that one relevant event which makes nonrenewal reasonabl

the franchisor's right to grant possession" of the franchise location.    §280

maintains that the 1994 nonrenewal comported with the "relevant event" exce
pursuant to §2802(c)(4) the expiration of its lease-back necessarily made no

"reasonable."

          First, I reject Sun's argument that §2802(c)(4) establishes a per

Congress itself has explained that the loss of the right to grant possessio

always satisfy the reasonableness requirement of the relevant event exceptio
          it is not intended that termination or non-renewal should be perm
          upon the expiration of a lease which does not evidence the existen
          length relationship between the parties and as a result of the exp
          which no substantive change in control of the premises results.

Senate Report at 38, 1978 U.S.C.C.A.N. at 896.   Thus, there can be no per s


                                 17
          Second, the circumstances described in the Senate Report do not ex

which expiration of an underlying lease fails to satisfy the "relevant event

Rather, the legislative history indicates that a court must give at least m

to the asserted "relevant event," even if that event is arguably enumerated

Thus, although plaintiffs have supplied no evidence that the transaction bet

Lancaster was anything but at arms length, this does not end our inquiry, e

good faith.

          Here, we are faced with a series of "relevant events" in which (1)

franchisee entered the franchise relationship when the franchisor held title

franchise location; (2) the franchisor sold the property to a party that do

or distribute motor oil; and (3) the franchisor non-renewed the franchise wh

back expired.   For the purposes of this section, moreover, I will assume ar

failed to make a bona fide offer to the Patels before the 1987 sale.   Finall

testimony by Lancaster's general partner indicated that it was Sun's intenti

nonrenew the franchise in 1994.

          Under these circumstances, I conclude that plaintiffs have establi

question whether Sun's loss of the right to grant possession is a relevant e

nonrenewal reasonable presents fair grounds for litigation.   Several theorie

conclusion.

          First, the 1987 sale-without-offer was the "but for" cause of the
expiration of the underlying lease.    Because Lancaster is neither a refiner

distributor of motor fuel, the 1987 sale eroded plaintiffs' franchise rights

its business, and positioned Sun to evade the Act in a manner I believe Cong

proscribe.    Even when nonrenewal does not occur at the moment of sale, the r

because the franchisee's rights are immediately diminished. See, e.g., Wagno

Distributing, No. C85-829R, slip. op., May 21, 1986 (W.D.Wash. May 22, 1986)




                                  18
sale of premises to party not bound by PMPA, without offering property to fr

diminished franchisee's "inchoate rights").

          Second, one must distinguish between franchise relationships in wh

franchisor holds an underlying lease at the outset of the relationship and

the franchisor's fee interest is unilaterally reduced to a leasehold after t

commencement of the franchise.   In the first instance, the franchisee enters

relationship with knowledge that it is subject to nonrenewal or termination

expiration of the underlying lease, or any other event provided for therein.

franchisee can accept or reject the relationship fully cognizant at the outs

risks involved.   Here, however, when the Patels chose to commence their rel

Sun in 1978, Sun's control of the franchise location was not subject to an u

lease which could limit the duration of the franchise.

          Third, the testimony that as of December 1987 Sun planned to nonre

prevent Sun from establishing that it complied with the special notice requi

"relevant event" exception.   See §2802(b)(2)(C).   All exceptions require not

before nonrenewal.   §§2802(b)(1), 2804.   The "relevant event" exception, how

further requirement that the franchisor provide notice of nonrenewal "not m

120 days after it has "acquired actual or constructive knowledge" of the rel

§2802(b)(2)(C).   If Sun had knowledge in 1987 that its lease-back would not
1994, then its notice was seven years late.

          Fourth, in the previous case between plaintiffs and Sun, the distr

warned Sun that in the event of nonrenewal, plaintiffs "will have the protec

PMPA at their disposal."   Patel III, 1992 WL 25737 at *2.   See also Patel I

at 1024 (franchisor's sale of the franchise location "cannot justify non-re

franchise unless the franchisor did allow the franchisee to purchase").

          Fifth, this conclusion comports with the legislative intent that
protect the reasonable expectations of franchisees from unscrupulous franchi



                                 19
Slatky, 830 F.2d at 478-79.     The particular scheme at issue here, while not

previously by our circuit, is precisely the sort of practice Congress sough

The 1994 PMPA amendments, which increased the protections for a franchisee w

franchisor seeks to sell a franchise location, confirms that abusive franchi

remain an important Congressional concern.    See Pub.L. 103-371, 108 Stat. 3

          Finally, a contrary holding is akin to writing into the PMPA an en

exception to the general prohibition on nonrenewal.    Such an outcome is inco

the Congressional intent that the reasonable expectations of franchisees be

while at the same time the business judgment of franchisors be respected.

F.2d at 478. The provision that a franchisor may sell in good faith so long

franchisee is offered a right of first refusal accomplishes this legislative

majority opinion, however, holding that a sale-without-offer followed by ex

underlying lease makes nonrenewal reasonable, allows franchisors to complete

with the bona fide offer requirement.    The sale can take place without firs

premises to the franchisee, followed by nonrenewal after the expiration of a

no matter how brief.

          I conclude that when a franchisor owns a franchise location at th

of the franchise relationship but sells it to a party that does not refine o

motor fuel, without making the franchisee a bona fide offer to sell and with
of non-renewing upon expiration of the franchisor's lease-back, then upon a

nonrenewal there are fair grounds for litigation whether or not the "relevan

exception has been satisfied.    I would leave for trial final disposition of

including, if necessary, proof of the elements of the "relevant event" exce

          This conclusion is not undermined by the Patels' execution of two

Sun, each of which informed the franchisees of the imminent loss of Sun's ri

possession.   First, before signing the 1988 sublease, the Patels sought to p
rights by filing the first lawsuit. Second, knowing that the sale had alread



                                  20
consummated, the Patels had absolutely no choice but to accept the terms and

proposed by Sun. Sun's cross-examination of Mr. Patel makes this point mani
          Q         And, sir, isn't that correct that after the sale of thi
Lancaster Associates in January of 1988, you were offered and you entered in
the premises from 1988 through 1991?

          A           Yes, I had no choice.

S.A. at 132.

          Nor would I treat the execution of the 1988 sublease as the commen

"new" franchise relationship, one entered by the Patels with full knowledge

lose the right to grant possession of the premises in September 1994.    By 19
had already spent a decade developing the good will of their business.    The

franchise agreement with Sun, executed in 1978, commenced the franchise rela

          Nor finally am I persuaded by Sun's reference to cases in which a

loss of an underlying lease satisfied the "relevant event exception," becaus

the franchise relationship commenced when the franchisor held a lease, not t

franchise location.   See Hutchens v. Eli Roberts Oil Co., 838 F.2d 1138, 114

1988); Veracka v. Shell Oil Co., 655 F.2d 445, 446-47 (1st Cir. 1981); Atkin

USA, Inc., 672 F.Supp. 1373, 1375 (W.D.Wash. 1987).    In these cases the fra

on notice at the outset of the possible loss of the underlying lease and co

reasonably expect that the franchisor's control of the property would contin

indefinitely.         Isolated from the sale-without-offer, Sun's loss of the

possession may make nonrenewal reasonable, but expiration of the lease-back

should not be analyzed separately from the other relevant circumstances.    Co

Sun made a bona fide offer to the Patels before selling to Lancaster, then i

the "sale" exception to the general prohibition on nonrenewal.   If there was

plaintiffs have established sufficiently serious questions whether or not Su

satisfied the "relevant event" exception to make the issue fair grounds for
          C.          Balance of hardships



                                 21
          The district court did not reach this element.     If the district c

find on remand, which I deem appropriate, that Sun did not make a bona fide

the 1987 sale, then the court should determine whether plaintiffs have satis

prong of the preliminary injunction standard, although it clearly appears e

based upon the undisputed facts. See Barnes, 824 F.2d at 306 (balance of ha

PMPA invariably tips in favor of small franchisee rather than large franchis


                                            IV.

          Sun maintains that even if plaintiffs have met the standard for is

preliminary injunction, §2805(e) bars a preliminary injunction when the basi

nonrenewal is the good faith sale of the premises.     Throughout this case, Su

to characterize its nonrenewal as based on the expiration of the underlying

than the sale of the premises. If the basis for nonrenewal is indeed the exp

lease-back, then by its own terms §2805(e) does not apply.

          Even if the basis for nonrenewal were the 1987 sale, the Patels c

§2805(e) applies only to permanent injunctions.   The sole court of appeals t

this question held that the structure, purpose, and legislative history of t

the conclusion that §2805(e) does not apply to preliminary injunctions.     Hi

Corp., 997 F.2d 641, 647 (9th Cir. 1993).   I agree.
          The plain language of §2805(b)(2) makes issuance of a preliminary

mandatory when the three-pronged standard is met: "the court shall grant a p

injunction if . . ." This provision is admittedly in tension with the langua

§2805(e)(1), which provides that a court "may not compel a continuation or

franchise relationship" in certain circumstances.    Thus we must look beyond

the statute.




                               22
          First, Congress's overriding purpose in enacting the PMPA was to p

franchisee's reasonable expectation of continuing the franchise relationship

F.2d at 478; Rago, 741 F.2d at 672.

          Second, the structure of §2805, entitled "Enforcement Provisions,

linear, chronological development of the subsections: subsection (a) establi

cause of action; (b) provides for interim equitable relief and sets forth th

issuance of a preliminary injunction; (c) establishes the burdens of proof

provides for legal remedies, including actual and exemplary damages, fees an

(e) provides a limitation on equitable relief.     See Hilo, 997 F.2d at 644-4

          Third, the legislative history strongly indicates that Congress i

§2805(e) to apply only to permanent injunctions.    The Senate Report repeated

characterized §2805(e) as limiting only permanent relief:
          An equitable defense to permanent injunctive relief is set forth
          [2805(e)]. The court is barred from issuing permanent injunctive
          elements of §2805(e) are met] . . . Such a defense to permanent i
          relief does not affect the right of the franchisee to recover [dam
          . . . Under [§2805(e)], the court could not issue a permanent inju
          the nonrenewal . . . It should be stressed, however, that the cour
          permanent injunctive relief or award damages pursuant to [§2805(d
          the 'good faith' or the 'normal course of business' requirement s
          [§2805(e)(1)(A)] is not met.

Senate Report, 1978 U.S.C.C.A.N. at 899-900 (emphasis added).

          Finally, I agree with the Ninth Circuit that as a matter of policy
for a preliminary injunction should not be made the occasion for a mini-tria

of good faith."   Hilo, 997 F.2d at 646.   It makes sense to reserve for trial

elements of the §2805(e) defense, including the basis for the nonrenewal, go

the part of the franchisor, and proper §2804 notice.

          Thus §2805(e) does not apply to preliminary injunctions and should

of interim relief here.   The provision would remain available to Sun as a de

trial, if the district court determined that the basis for nonrenewal is in




                                23
sale.   At that time Sun would carry the burden of establishing that the elem

§2805(e) are satisfied.




                                              V.

          Lancaster contends that it is not a franchisor bound by the PMPA.

Act's definition of a "franchisor," a party must be a refiner or distributo

fuel.   §2801(3). The parties have stipulated that Lancaster is not a refiner

distributor of motor fuel.   S.A. at 21-22.

          Plaintiffs maintain, however, that Lancaster, as purchaser from Su

with notice of Sun's obligations under PMPA and holds title subject to thos

Complaint, ¶24.   The relevant obligation here is the PMPA's requirement that

relationship not be terminated or non-renewed except upon one of the Act's

grounds. §2802(a).

          First, the Pennsylvania Supreme Court has long held that "it is th

purchaser of real property to make inquiry respecting the rights of the part

possession and failing to do so they are affected with constructive notice

as would have come to his knowledge in the proper discharge of that duty."

Sedelsky, 80 A.2d 853, 855 (Pa. 1951).    See also Pato v. Cernuska, 493 A.2d
(Pa.Super. 1985).    In addition, that Lancaster bargained for an indemnifica

against all PMPA claims in its purchase agreement with Sun suggests that Lan

least constructive notice of the Patels' statutory rights.

          Second, under Pennsylvania law a purchaser takes subject to the ri

party in possession:
          Any person who acquires title to real property by descent or purch
          liable to the same duties and shall have the same rights, powers a
          relation to the property as the person from whom title was acquire




                                 24
68 Pa.C.S. §250.104.   See, e.g., De Marco v. Philadelphia, 494 A.2d 875, 876

1985); Casner, American Law of Property §3.59 at 307-08 (1952) ("[a] transf

reversion who is a purchaser for value . . . takes subject to the lease if h

or constructive notice of it").

          These principles apply to a tenant's right of first refusal, as th

Supreme Court instructed purchasers long ago:
          '[A] tenant being in possession under a lease, with an agreement i
          to become the purchaser, those circumstances altogether give him a
          repelling the claim of a subsequent purchaser, who made no inquiry
          nature of his possession.' Knowledge of an option to purchase is w
          range of what such an inquiry bindingly reveals.

Atlantic Refining Co. v. Wyoming Nat'l Bank, 51 A.2d 719, 724 (Pa. 1947) (q

Eldon in Taylor v. Stibbert, 2 Ves. 437).0

          That the duties imposed on Lancaster arise under a statute   rather

does not affect the purchaser's obligation to discharge those duties:
          An obligation that is imposed on one of the parties to a lease . .
          imposed by operation of law. The location of the burden and benef
          obligation after a transfer of an interest in the leased property
          what is appropriate to further the purposes of imposing the obliga

Restatement (Second) of Property §16.3(2) (1977).   Congress and this court h

the "purposes of imposing" the PMPA's obligations: protecting the reasonable

of franchisees while allowing franchisors to exercise their business judgmen

830 F.2d at 478.
          Consequently, like any other purchaser of land in Pennsylvania, La

had a duty to inquire into the rights of the party in possession of the pre

charged with constructive and actual notice of those rights; and (3) took su

rights, whether those rights arose by express or implied promise or by opera

Put differently, Lancaster is in privity of estate with the Patels and took

0
 Interestingly, in Atlantic Refining the Pennsylvania Supreme Court also hel
tenant who occupies a portion of a larger parcel and possesses a right of fi
to the "demised premises" may exercise his right to purchase only the demise
The tenant's right does not entitle it to purchase the entire parcel. Atlan
51 A.2d at 722-23.


                                  25
those obligations previously held by Sun which touch and concern the propert

suggestion that Lancaster is required to perform any functions as a franchis

petroleum products.

            This conclusion is not inconsistent with Congressional intent.    "

legislative history of the PMPA indicates that in an extraordinary situation

of premises used in a franchise operation may owe certain duties to the fran

though the landlord is not a franchisor."      Bsales v. Texaco, Inc., 516 F.Su

(D.N.J. 1981).

            Lancaster thus has purchased the property subject to Sun's duty no

or nonrenew the Patels' franchise, except upon various enumerated grounds.

failing to extend the lease-back with Sun or offering a lease or sale direc

Patels, however, Lancaster has caused the nonrenewal of the franchise.      Lanc

not invoke the "relevant event" exception raised by Sun, as Lancaster retain

grant possession to the premises.      Nor could Lancaster rely on the "sale" ex

it can demonstrate that Sun made a bona fide offer to the Patels or Lancaste

a bona fide offer, then or now.

            Such a resolution of plaintiffs' motion for preliminary injunctio

with the Pennsylvania law of property as well as the PMPA's broad goals.      Du

pendency of the litigation, Sun's sale of the property would be undisturbed;
would continue in business at the franchise location or purchase the proper

and ultimately, Lancaster would either retain or receive fair market value f

property.

            This holding would not prevent Lancaster from raising any statutor

defense at trial.   Lancaster would also be free to argue that it changed pos


0
 Even if Lancaster was not directly subject to the PMPA, it would nonetheles
to the court's inherent equitable powers. I would deem it appropriate to ex
court's equitable jurisdiction over Lancaster under the extraordinary circum
herein.


                                  26
detriment if it reasonably relied on the rulings in the previous action. As

noted, however, Lancaster purchased ten months before the first ruling in th

action, and if it made any changes or improvements to the property, it did

of the warnings in Patel II and III that upon nonrenewal the Patels could v

PMPA rights.




                                         Conclusion

           The PMPA permits a franchisor who owns a franchise location to sel

business reasons; the Act also protects the franchisee by affording it a cor

of first refusal, if the franchisor seeks to nonrenew the franchise based on

Thus the franchisor may sell, but the franchisee may continue at the locatio

notwithstanding the sale if the franchisee elects to purchase.   If the fran

purchase, its franchise is subject to termination or non-renewal.

           The franchisor is also permitted to end a franchise relationship w

event makes nonrenewal reasonable. Yet Congress intended that a franchisee'

expectations be protected, and we must interpret the PMPA in light of this l

purpose.   Hence, when a franchisor holds title to the franchise location at

commencement of the franchise relationship, sells the premises to a party wh
refiner or distributor of motor fuel without offering it to the franchisee w

intention of later non-renewing the franchise, then there are fair grounds

whether or not such events satisfy the "reasonableness" standard of the rele

exception.

           As the district court concluded in the previous litigation, howeve

language of the Act does indicate that a franchisee may not be able to vindi

rights until actual termination or nonrenewal has occurred.   See §§2805(b)(
Thus, even if a franchisee learns the franchisor is attempting to sell or ha



                                27
franchise location without offering it to the franchisee, the franchisee may

entitled to judicial relief until actual termination or nonrenewal takes pla

time for such relief has now arrived.

          As a purchaser Lancaster is subject to the same obligations in res

property only as the seller Sun. Lancaster was under a duty of inquiry, is c

constructive and actual notice of the rights of the parties in possession, a

subject to the contractual and statutory rights of those parties.    The major

however, allows a franchisor to extinguish a franchisee's rights by selling

renewing later.   This outcome protects the franchisor's right to sell, but d

franchisee's right to continue in business at the franchise location.

          A franchisor should not be able to avoid the prohibition on nonren

establishing a sale in good faith and postponing the termination or non-rene

date beyond the closing.   A purchaser who participates in such a transaction

to the rights of the franchisee.     The PMPA was designed to protect franchis

invested time and money in developing a business at a specific location.    A

should not be permitted to circumvent the statute and its policies by volunt

unilaterally altering the franchise relationship and subjecting the franchi

earlier termination or nonrenewal on grounds for which the franchisor did no

the franchisee did not anticipate, and which deprive the franchisee of the v
which the statute was intended to provide.

          For the foregoing reasons I would reverse the order of the distric

remand with the direction that if the district court were to find that neith

Lancaster made a bona fide offer to the Patels and the balance of hardships

of plaintiffs, then a preliminary injunction be entered consistent with this

such terms and conditions as the district court would deem appropriate.    How

event of such findings, such order should preliminarily enjoin defendants fr
terminating or non-renewing plaintiffs' lease and franchise on the grounds



                                28
underlying lease between Sun and Lancaster expired in 1994; or (2) terminati

renewing plaintiffs' lease and franchise on the grounds that the property wa

1987.




                               29